1    Thomas D. Sands, Esq. SBN 279020
     THE SANDS LAW GROUP, APLC
2
     205 Broadway, #903
3    Los Angeles, CA 90012
     Phone (213)788-4412| Fax (888)623-8382
4    info@thesandslawgroup.com
5

6
                                  UNITED STATES DISTRICT COURT
7
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
8

9                                         CIVIL JURISDICTION

10

11   CHRISTAAN HALL AND                                Case No.: 4-2019-CV-02037-KAW
12
     GAIL SIBLEY,
13                                                     (PROPOSED) ORDER GRANTING
                    Plaintiffs,
14                                                     TELEPHONIC APPEARANCE
     vs.
15
     ZEEBA COMPANY, INC. DBA ZEEBA
16
     VANS & DOES 1-10, INCLUSIVE,
17
                    Defendants.
18
                    Defendant’s motion to appear telephonically at the Case Management hearing
19

20   scheduled for October 25, 2019 at 10:00am is GRANTED.

21                  Counsel shall comply with the Court’s Standing Order on Procedures for
22   Telephonic Appearances, available online at http://cand.uscourts.gov/kaworders. This includes
23
     personally arranging the telephonic appearance with Court Call- a paid, private service- in advance
24
     of the hearing date.
25

26                  IT IS SO ORDERED

27   Dated: 10/18/2019
28
     ZEEBA COMPANY, INC DBA ZEEBA VANS ET AL.
1                                               Kandis A. Westmore
                                                United States Magistrate Judge
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ZEEBA COMPANY, INC DBA ZEEBA VANS ET AL.
